Dismissed and Memorandum Opinion filed August 19, 2014




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-14-00456-CR

                   ASHTON CHARLES DAVIS, Appellant

                                        V.
                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 230th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1390553

                 MEMORANDUM                      OPINION


      This is an attempted interlocutory appeal of the denial of a motion to
suppress. Because this court lacks jurisdiction, we order the appeal dismissed.

      Generally, an appellate court only has jurisdiction to consider an appeal by a
criminal defendant where there has been a final judgment of conviction. Workman
v. State, 170 Tex. Crim. 621, 343 S.W.2d 446, 447 (1961); McKown v. State, 915
S.W.2d 160, 161 (Tex. App.—Fort Worth 1996, no pet.). The record before this
court contains no judgment or sentence of the trial court. The trial court’s order is
therefore interlocutory in nature. The denial of a defendant’s motion to suppress is
not a separately appealable order. See McKown, 915 S.W.2d at 161.

      Accordingly, the appeal is ordered dismissed.



                                      PER CURIAM




Panel consists of Justices Boyce, Jamison and Donovan.

Do Not Publish – Tex. R. App. P. 47.2(b).




                                          2